Citation Nr: 1230678	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  10-04 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right knee degenerative joint disease for the period from February 13, 2009 to December 8, 2009.

2.  Entitlement to a rating in excess of 20 percent for residuals of arthrotomy, right knee, for the period from February 13, 2009 to December 8, 2009.

3.  Entitlement to a rating in excess of 40 percent for residuals of right knee total arthroplasty (right knee replacement).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to May 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009 and subsequent rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to December 8, 2009, the Veteran's right knee disability was manifested by complaints of pain and tenderness, with flexion to no less than 90 degrees and extension limited to 15 degrees; no more than moderate recurrent subluxation or lateral instability was shown.

2.  Since December 8, 2009, the Veteran's residuals of right knee replacement are manifested by limitation of extension to 34 degrees and flexion to 94 degrees; neither severe weakness, severe limitation of motion, recurrent subluxation or lateral instability has been demonstrated.

3.  The evidence shows that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for right knee degenerative joint disease for the period from February 13, 2009 to December 8, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2011).

2.  The criteria for a rating in excess of 20 percent for residuals of arthrotomy, right knee, for the period from February 13, 2009 to December 8, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257 (2011).

3.  The criteria for a rating in excess of 40 percent for residuals of right knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5260, 5261 (2011).

4.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1154, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim. See 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment." Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Complete notice pertaining to the increased rating claim was provided in April 2009, September 2009, and March 2010 letters, and the claim was readjudicated in an August 2011 supplemental statement of the case. 

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant examinations, obtained medical opinions as to the severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the increased rating claims at this time.

Finally, the duty to notify and assist has been met to the extent necessary to grant the claim of entitlement to TDIU. 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159. Thus, there is no prejudice to the Veteran in deciding this claim at this time. See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 


Right Knee Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2006).  

Service connection for residuals of arthrotomy of right knee was established pursuant to a February 1961 rating decision.  A 20 percent rating was assigned for that disability effective from November 1960.  The Veteran filed a claim for increased rating for his right knee disability in February 2009, and in a May 2009 rating action, the RO assigned a separate 10 percent evaluation for right knee degenerative joint disease, effective from February 2009.  

On December 8, 2009, the Veteran underwent a total right knee replacement.  A February 2010 rating decision re-characterized the Veteran's separate knee disorders as a single entity, right knee total arthroplasty, and assigned a total disability rating effective from December 2009, with a 30 percent rating to be assigned effective from February 1, 2011.  A May 2011 rating decision increased the rating of the right knee degenerative joint disease for the period from February 13, 2009, to December 8, 2009, to 20 percent.  It also increased the rating for the right knee total arthroplasty to 40 percent from February 1, 2011.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different plains.  Inquiry will be direct to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45. 

Degenerative Joint Disease

The Veteran's right knee degenerative joint disease was rated 20 percent disabling from February 13, 2009 to December 8, 2009.  Diagnostic Code 5003 provides that degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a , Diagnostic Code 5003. 

Diagnostic Code 5260 (for limitation of knee flexion) provides a 30 percent rating where limited to 15 degrees; 20 percent where limited to 30 degrees; 10 percent where limited to 45 degrees; and 0 percent where limited to 60 degrees. 

Diagnostic Code 5261 (for limitation of knee extension) provides a 50 percent rating where limited to 45 degrees; 40 percent where limited to 30 degrees; 30 percent where limited to 20 degrees; 20 percent where limited to 15 degrees; 10 percent where limited to 10 degrees; and 0 percent where limited to 5 degrees.  38 C.F.R. § 4.71a. 

Normal range of knee motion is 140 degrees of flexion and 0 degrees of extension.  38 C.F.R. § 4.71a, Plate II.  A separate rating for limitation of extension and for limitation of flexion may be assigned.  VAOPGCPREC 9-2004.

A December 2008 private treatment record noted the Veteran's right knee range of motion was from zero to 120 degrees.  A February 2009 treatment record noted that the Veteran's right knee lacked about 10 degrees of extension; flexion was to 120 degrees.

On VA examination in April 2009 the Veteran reported constant severe pain in the right knee.  On examination, he did not appear to be in any acute distress.  The examiner noted active range of knee motion from 15 to 90 degrees without complaints of pain.  Repetitive motion did not further limit the range of motion.  

The medical evidence of record demonstrates that the Veteran's right knee was limited in extension to 15 degrees on the April 2009 VA examination.  The currently assigned 20 percent rating for degenerative joint disease is appropriate for such limitation of extension under DC 5261.  A higher, 30 percent rating is not appropriate as the evidence did not show limitation of extension to 20 degrees during the pre-December 2009 period.  A separate compensable rating based on limitation of flexion under DC 5260 is not warranted as the evidence does not demonstrate limitation of flexion during this period to 45 degrees; the medical evidence during the relevant period showed flexion to at least 90 degrees even considering pain and repetitive motion.

Residuals of Arthrotomy

The Veteran's right knee residuals of arthrotomy were rated 20 percent disabling during the appeals period from February 13, 2009 to December 8, 2009 under Diagnostic Code 5257.  

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent rating when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words "slight," "moderate" and "severe" are not defined in the VA Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

An October 2006 VA treatment record noted no gross varus-valgus instability of the right knee.  A March 2008 treatment record noted no major ligamentous laxity to varus or valgus stress testing at zero or 30 degrees of flexion of the right knee.  A December 2008 treatment record found no instability to varus or valgus stress.  A February 2009 treatment record likewise found "no varus/valgus stress."

On VA examination in April 2009 the examiner noted instability of the right knee medially and laterally when the Veteran was trying to maintain balance.  On examination, medial and lateral stress testing did not reveal any obvious instability, but the Veteran was in moderate to severe discomfort.

The medical evidence of record reflects some indication of instability of the right knee prior to December 8, 2009.  The current 20 percent rating assigned during that period contemplates moderate recurrent subluxation or lateral instability.  The evidence does not show severe recurrent subluxation or lateral instability as to warrant a higher 30 percent rating under Diagnostic Code 5257.  Specifically, while the April 2009 VA examiner described instability when the Veteran was attempting to balance on his knee, actual stress testing of the joint did not reveal any obvious instability; these findings do not constitute severe instability as required for a higher rating.



Residuals of Knee Replacement

Diagnostic Code 5055, which governs knee replacement (prosthesis), provides for a 100 percent rating evaluation for one year after implantation of the prosthesis.  A 60 percent rating is warranted where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain or limitation of motion, are to be rated by analogy to Codes 5256, 5261, 5262.  The minimum rating for a prosthetic knee replacement is 30 percent.  38 C.F.R. § 4.71a.  

Diagnostic Codes 5256 and 5262 do not apply in this case, as the pathology required for application of these codes (ankylosis or malunion or nonunion of the tibia and fibula) is not shown.  38 C.F.R. § 4.71a.  

The Veteran underwent knee replacement surgery in December 2009.  

A VA examination was conducted in April 2010.  The Veteran reported that since his knee replacement surgery he had experienced ongoing swelling, pain, and stiffness in the knee, but no buckling.  He described constant pain in the knee that was a four or five on a scale of one to 10.  On examination, there was a moderate amount of swelling and warmth in the right knee.  There was no tenderness to palpation of the right knee medial or lateral joint lines or along the medial or lateral collateral ligaments.  There was no instability of the knee.  On range of motion testing, the right knee lacked 14 degrees of extension.  Flexion was from 14 to 115 degrees.  There was no evidence of weakness, fatigability, or incoordination with range of motion or repletion of motion.  Strength was 5/5 and normal in all major muscle groups of the right leg.  The examiner noted that the Veteran experiences flare-ups of right knee pain but denied any further limitation of motion during those events; he did have additional functional impairment standing or walking due to increased pain, weakness, and fatigue during flare-ups.  

On VA examination in April 2011 the Veteran reported worsening right knee pain after his knee replacement surgery.  He denied giving way or instability  of the knee.  The examiner described effusion, heat, tenderness, pain at rest, and guarding of movements of the right knee.  There was moderate weakness of the prosthetic right knee joint.  Range of motion of the right knee was from 31 to 98 degrees.  Following repetitive motion, the range of motion was from 34 to 94 degrees.  X-rays showed stable changes of the right knee arthroplasty, with normal alignment of components.  The examiner noted that the Veteran was intolerant of excessive, repetitive or prolonged activity of the right knee as well as prolonged inactivity of the knee.  

A June 2011 treatment record noted no significant instability in the right knee.

The Veteran's residuals of right knee replacement are currently evaluated as 40 percent disabling.  This is based on limitation of right knee extension to 30 degrees under Diagnostic Code 5261.  The maximum limitation of extension shown in the medical record, 34 degrees, which considers limitation of pain and repetitive motion, does not more nearly approximate the criteria (limitation of extension to 45 degrees) required for a higher 50 percent rating under that code section.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  See 38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

With regard to the Veteran's limitation of the motion of the right knee, his flexion was limited to, at worst, 94 degrees.  This corresponds to a noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Additionally, there is no instability or subluxation shown on examination.  Because the Veteran's limitation of flexion is noncompensable and there is no instability or subluxation, the only appropriate compensable rating pursuant to Diagnostic Codes 5260, 5261, and 5257 is the 40 percent rating assigned for the limitation of extension.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Additionally, as noted above, ankylosis of the right knee is not demonstrated; thus, a rating in excess of the 40 percent rating already assigned is not for application pursuant to Diagnostic Code 5256.  

There are no other pertinent diagnostic codes that would afford the Veteran a rating in excess of the 40 percent rating already assigned based on residual weakness, pain or limitation of motion.  

A 60 percent rating based on severe painful motion or severe weakness under Diagnostic Code 5055 is also not warranted.  The April 2011 VA examiner specifically noted only moderate weakness of the prosthetic knee joint, and the measured ranges of motion would not constitute severe painful motion as the codes pertaining to limitation of motion provide for higher ratings that the Veteran's measured ranges do not nearly approximate; in fact his limitation of flexion, as noted above, does not even warrant a compensable rating and thus could not be considered severe.  The objective findings on x-rays show that the Veteran's right prosthesis is not loose, and has good alignment.  

The Veteran is certainly competent to report knee pain, and there is no doubt that the Veteran does experience some pain and weakness, and that he does have limited motion, as shown on the examinations summarized above; however, these symptoms are contemplated by the 40 percent rating currently assigned.  As noted above, the medical evidence of record does not result in a disability picture manifested by chronic severe pain and weakness.  

The preponderance of the evidence is against a rating in excess of 40 percent for the Veteran's service-connected residuals of a total right knee replacement at any time during the period following the reduction in the 100 percent rating following surgery.  In reaching this decision the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.

Extraschedular Considerations

The weight of the evidence does not show that the manifestations of the Veteran's service-connected right knee disability are so unusual or exceptional as to demonstrate that the rating schedule is inadequate for determining the proper level of disability.  The competent medical evidence of record shows that his knee disability is primarily manifested by pain, tenderness and limitation of motion (with some instability also present prior to the knee replacement surgery).  Many of the applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion.  See Diagnostic Codes 5260, 5261.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Instability was separately rated for the period prior to the knee replacement surgery.  The Board finds that the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations for the service-connected right knee disability, both before and after his knee replacement surgery, are adequate and referral for an extraschedular rating is unnecessary.  See Barringer v. Peake, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111 (2008).

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  Here, as the Veteran contends that he is unemployable at least in part as a result of his right knee disability, the Board finds that the issue of entitlement to a TDIU has been raised by the record; the Board will thus consider this claim.  

The Veteran presently seeks a TDIU, indicating that his service-connected disabilities prevent his from following and maintaining gainful employment.  In this regard, the Board finds that the evidence sufficiently confirms that the Veteran has continually been unemployed, having last worked in the year 2006.  See Memorandum from the Dir. Of Compensation and Pension, (Apr. 23, 2012); Veteran's Statement, June 2009.  Therefore, the determinative matter centers on whether a TDIU is warranted pursuant to 38 C.F.R. § 4.16.  

Under the applicable criteria, a TDIU may be assigned where a Veteran's schedular rating is less than total where it is found that that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

Service connection is in effect for residuals of right knee replacement, rated as 40 percent disabling, and residuals of right hip fracture, rated as 20 percent disabling.  The combined disability evaluation is 50 percent since September 2011.  Therefore, the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) are not met. 

Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability. 38 C.F.R. §§ 3.321(b), 4.16(b).  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), however, the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  ld.  In this case, the RO submitted the Veteran's TDIU claim to the Director of Compensation and Pension for extraschedular consideration in January 2012, and an opinion was obtained in April 2012.

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment."  In this context, the Court cited the decision in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

In addition, in Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a Veteran need not establish "100 percent unemployability" to prove his inability to maintain a "substantially gainful occupation."  The Federal Circuit declared,

Requiring a veteran to prove that he is 100 percent unemployable is different than requiring the veteran to prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of the veterans overall employability, whereas a requirement that the veteran prove 100 percent unemployability leaves no flexibility.  While the term "substantially gainful occupation" may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent. 

Id. at 1385.

To be granted a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994).  

Given the impact his service-connected disabilities have on his employability is within his personal observation, the Board finds that the Veteran's numerous statements on this matter to be competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, the Veteran has provided a generally consistent account, to include solely for the purpose of obtaining medical care and treatment.  Moreover, the objective medical findings tend to corroborate his account of symptomatology.  Thus, to this extent, the Board finds the Veteran's account on these matters to provide competent, credible and highly probative evidence, tending to support the claim.  See also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).  

The record shows that the Veteran worked as a foreman on a construction crew until approximately 2006.  He has reported that he has a high school education.  

The Veteran suffered a right hip fracture in November 2008.  

The medical evidence shows that the Veteran's service-connected disabilities, in the aggregate, render him unemployable.  

An April 2009 VA examiner stated that the Veteran's service connected right knee disability would preclude his working in a manual labor position requiring walking and use of ladders.

A VA examiner in October 2011 found that the Veteran's right hip disability at least as likely as not rendered him unable to secure and maintain substantially gainful employment.  The examiner also stated that the Veteran's right knee disability at least as likely as not rendered him unable to secure and maintain substantially gainful employment.  The examiner stated that the right hip and right knee disabilities each independently severely impacted the Veteran in both sedentary and physical employment settings.  The examiner noted that the Veteran did not tolerate excessive, repetitive, or prolonged activity of his right hip or right knee; he did not tolerate prolonged standing or walking; and he stumbled frequently, requiring the use of a cane or assistive device when walking.  

The Board acknowledges the April 2012 opinion of the Director of Compensation and Pension that the totality of the evidence does not show that the Veteran would be unemployable in all environments due solely to service connected disabilities.  This opinion cites the Veteran's non-service connected disabilities, including macular degeneration, left knee arthritis, gastroesophageal reflux disease (GERD), and prostate cancer, and finds that the evidence does not demonstrate that he is unemployable due solely to his service connected disabilities.  It also notes that he was able to work in a physical environment until 2006.  However, the October 2011 VA examiner specifically determined that the Veteran's right hip and right knee disabilities rendered him unable to secure or follow a substantially gainful occupation; these findings did not rely on any consideration of the non-service connected disabilities.  Moreover, the Director of Compensation and Pension's citing of the Veteran's ability to work in 2006 has no relevance to a determination based in large part on a right hip disability that was incurred in 2008.  Therefore, the Board finds this April 2012 opinion of little, if any, probative value.  

In sum, the Board finds that the totality of the evidence, medical and lay, shows that the aggregate symptoms associated with the Veteran's service-connected right hip and right knee disabilities are of such a severity that he is rendered unable to secure or follow a substantially gainful occupation.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Thus, resolving all reasonable doubt in his favor, the Board finds that the Veteran is entitled to TDIU benefits.  


ORDER

A rating in excess of 20 percent for right knee degenerative joint disease for the period from February 13, 2009 to December 8, 2009 is denied.

A rating in excess of 20 percent for residuals of arthrotomy, right knee, for the period from February 13, 2009 to December 8, 2009 is denied.

A rating in excess of 40 percent for residuals of right knee replacement is denied.

Entitlement to TDIU is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


